Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of May
2002 (the “Effective Date”) by and between WorldxChange Corp., a Delaware
corporation (the “Company”), and Kenneth L. Hilton (“Executive”).

 

The Executive is skilled in business and financial matters and possesses
knowledge of the business, products and operations of the Company.  The parties
hereto believe that it is in their respective interests to enter into an
employment agreement whereby, for the consideration specified herein, Executive
shall provide the services specified herein. Certain definitions are set forth
in Section 7 of this Agreement.

 

The parties hereto agree as follows:

 

Section 1.                                          Employment.

 

(a)                                  Employment Period. The Company agrees to
employ Executive and Executive accepts such employment for the period (the
“Employment Period”) beginning as of the Effective Date and ending upon (a) the
fourth anniversary of the Effective Date or (b) such earlier date upon which the
employment of the Executive shall terminate in accordance with Section 2 herein
(the date of termination being hereinafter called the “Termination Date”).  The
Employment Period may be extended by written agreement of the parties hereto. 
Any employment of Executive by the Company following the expiration of the
Employment Period shall be “at will” and may be terminated by the Company at any
time without any liability other than the payment of any base salary through the
effective date of termination.

 

(b)                                 Position and Duties.

 

(i)                                     During the Employment Period, Executive
shall serve as the Chief Executive Officer of the Company and shall report to
the Board.  Executive shall act as the chief executive officer of the Company
and shall be responsible for the general management and control of the business
and affairs of the Company and shall perform all duties and shall have all
powers which are commonly incident to the office of the chief executive as well
as all powers that are delegated to Executive by the Board.

 

(ii)                                  Executive shall devote his best efforts
and his full business time and attention to the business and affairs of the
Company, except for permitted vacation periods in accordance with the Company’s
policy, periods of illness or other incapacity, reasonable time spent with
respect to civic and charitable activities and serving on the boards of
directors of not more than two other companies that do not compete with the
Company and its Subsidiaries, provided that none of such activities shall
materially interfere with Executive’s duties to the Company or its Subsidiaries.

 

(c)                                  Salary, Bonus and Benefits.

 

(i)                                     During the Employment Period, the
Company will pay Executive a base salary at the rate of $275,000 per annum (the
“Annual Base Salary”).  The Annual Base Salary shall be paid in such
installments as is the policy of the Company with respect to executive officers
of the Company.

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Commencing with the fiscal year ending
December 31, 2002, Executive shall be eligible for a discretionary annual bonus
of up to one hundred percent (100%) of Executive’s Annual Base Salary (the
“Bonus”).  The amount of any Bonus to be awarded shall be determined by the
Board, based on performance criteria established at the beginning of each fiscal
year, and the timing of such award and the payment of any such Bonus shall be
consistent with the past practice of the Company.  Notwithstanding the
foregoing, so long as Executive is employed by the Company as of December 31,
2002, the Bonus for the fiscal year ending on December 31, 2002 shall be in an
amount of at least $55,000 and shall be paid in January 2003.

 

(iii)                               Executive shall be entitled to participate
in all employee pension and welfare benefit plans, programs and practices
maintained by the Company for its employees generally in accordance with the
terms of such plans, programs and practices as in effect from time to time, and
in any other insurance, pension, retirement or welfare benefit plans, programs
and practices which the Company generally provides to its executives from time
to time.

 

(d)                                 Expenses.

 

(i)                                     The Company shall pay, or reimburse the
Executive (at the Company’s option), in accordance with policies established by
the Company, for all reasonable and necessary expenses and other disbursements
incurred by the Executive for or on behalf of the Company in the performance of
his duties hereunder, including, without limitation, travel on behalf of or in
connection with his services for the Company in a manner customary for the
Company’s senior executives, including food and lodging expenses while the
Executive is away from home performing services for the Company.

 

(ii)                                  The Company shall pay reasonable moving
expenses incurred by the Executive to relocate to the San Diego metropolitan
area.

 

(iii)                               The Company shall reimburse the Executive
for the reasonable cost of maintaining an apartment or house for Executive in
the San Diego metropolitan area for up to six (6) months following the Effective
Date.  During such six (6) month period, the Company will also pay the
reasonable expenses (including airfare and hotel accommodations) for a
reasonable number of trips between San Diego and either San Antonio or Dallas,
Texas.

 

(e)                                  Workplace and Work Schedule.  Executive’s
workplace shall be the Company’s office in San Diego, California.  Executive
agrees to relocate to the metropolitan San Diego area within six (6) months
after the Effective Date.  Executive shall be entitled to such holidays as are
established by the policies of the Company.  Executive shall be entitled to
three (3) weeks of vacation per year, which may be taken in various periods,
subject to the Company’s needs.

 

Section 2.                                          Termination Of Employment.

 

(a)                                  Death or Disability.  The Company may
terminate the Executive’s employment hereunder due to the Executive’s death or
Disability.  If the Executive dies during the Employment Period, the Termination
Date shall be deemed to be the date of the Executive’s death.

 

(b)                                 Cause.  The Company may terminate the
employment of Executive hereunder at any time for Cause (such termination being
referred to herein as a “Termination for Cause”) by giving the Executive written
notice of such termination, with such termination to take effect as of the date
of such notice.

 

(c)                                  Without Cause.  The Company may terminate
the employment of the Executive at any time during the Employment Period without
Cause by giving the Executive written notice of such

 

2

--------------------------------------------------------------------------------


 

termination, with such termination to take effect as of the date of such notice.

 

(d)                                 Good Reason.  Executive may terminate his
employment hereunder for Good Reason by providing written notice to the Company
within 45 days of his knowledge of the event constituting Good Reason. 
Notwithstanding the foregoing provisions to the contrary, in no event shall the
Executive terminate his employment hereunder for Good Reason without providing
the Company with at least fifteen (15) days’ prior written Notice of Termination
given by the Executive to the Company and an opportunity for the Company to cure
within that fifteen (15) day period the Good Reason which the Executive believes
provides him with grounds to terminate his employment.

 

(e)                                  Notice of Termination.  Any termination
pursuant to this Section 2 shall be communicated to Executive or the Board, as
applicable, by Notice of Termination.

 

Section 3.                                          Effect Of Termination Of
Employment.

 

(a)                                  Death or Disability.  Upon the termination
of Executive’s employment hereunder due to death or Disability pursuant to
Section 2(a), neither Executive nor his beneficiary or estate shall have any
further rights or claims against the Company under this Agreement, except the
right to receive (i) the unpaid portion, if any, of the Annual Base Salary
provided for in Section 1, computed on a pro rata basis to the Termination Date
(based on the actual number of days elapsed over a year of 365 or 366 days, as
applicable), (ii) the unpaid portion, if any, of the Bonus and (iii)
reimbursement for any expenses for which Executive shall not have been
reimbursed as provided for in Section 1 (such amounts being collectively
referred to as “Accrued Compensation”).

 

(b)                                 Cause.  Upon a termination of Executive’s
employment hereunder by the Company for Cause pursuant to Section 2(b), neither
Executive nor his beneficiary or estate shall have any further rights or claims
against the Company under this Agreement, except the right to receive (i) the
unpaid portion, if any, of the Annual Base Salary provided for in Section 1,
computed on a pro rata basis to the Termination Date (based on the actual number
of days elapsed over a year of 365 or 366 days, as applicable) and (ii)
reimbursement for any expenses for which the Executive shall not have been
reimbursed as provided for in Section 1.

 

(c)                                  Without Cause.  Upon a termination of
Executive’s employment hereunder by the Company without Cause pursuant to
Section 2(c), neither Executive nor his beneficiary or estate shall have any
further rights or claims against the Company under this Agreement, except the
right to receive

 

(i)                                     any Accrued Compensation;

 

(ii)                                  off payroll, an amount equal to the amount
of the Annual Base Salary, payable in accordance with Section 1(c)(i), Executive
would have received for the period commencing on the Termination Date and ending
on the first anniversary of the Termination Date; and

 

(iii)                               provided that Executive has met, as of the
Termination Date, the performance criteria established with respect to the Bonus
for the fiscal year in which the Termination Date occurs, the pro rata portion
of the Bonus for such fiscal year (based on the actual number of days elapsed
from the beginning of the fiscal year to the Termination Date), the timing of
the payment of any such Bonus to be consistent with the past practice of the
Company.

 

(d)                                 Upon a termination of the Executive’s
employment hereunder by the Executive for Good Reason pursuant to Section 2(d),
neither the Executive nor his beneficiary or estate shall have any further
rights or claims against the Company under this Agreement, except the right to
receive

 

3

--------------------------------------------------------------------------------


 

(i)                                     any Accrued Compensation; and

 

(ii)                                  off payroll, an amount equal to the amount
of the Annual Base Salary, payable in accordance with Section 1(c)(i), Executive
would have received for the period commencing on the Termination Date and ending
on the earlier of (x) the first anniversary of the Termination Date and (y) the
fourth anniversary of the Effective Date.

 

(e)                                  Release.  Executive acknowledges and agrees
that the payments provided for in Sections 3(c)(ii) and 3(d)(ii) constitute
liquidated damages for any claim of breach of contract under this Agreement as
it relates to termination of his employment during the Employment Period without
Cause pursuant to Section 2(c) or with Good Reason pursuant to Section 2(d). 
Notwithstanding the foregoing, if Executive is entitled to the payments set
forth in Section 3(c)(ii) or Section 3(d)(ii) of this Agreement, Executive shall
execute and agree to be bound by an agreement, in form and substance
satisfactory to the Company (the “Release”), relating to the waiver and general
release of any and all claims arising out of or relating to Executive’s
employment and termination of employment, and the Company shall have no
obligation to make the payments contemplated under Section 3(c)(ii) or
Section 3(d)(ii), as the case may be if Executive fails to execute such Release
or seeks to revoke such Release.  In addition, if Executive should violate or
threaten to violate the terms of Section 4 of this Agreement, the continuing
obligations of the Company to make the payments contemplated under
Section 3(c)(ii) or Section 3(d)(ii), as the case may be, shall immediately
terminate.

 

(f)                                    Mitigation.  Notwithstanding the
foregoing and subject to the limitations on competition hereunder, the amount of
any payment by the Company provided for in Section 3(c)(ii) or Section 3(d)(ii),
as the case may be, shall be reduced by the amount of any compensation earned by
the Executive from a competitor of the Company or any Subsidiary during the
period such payment is to be made by the Company.

 

Section 4.                                          Confidentiality.

 

(a)                                  Executive agrees that at all times, both
during and after Executive’s employment by the Company, Executive will hold in a
fiduciary capacity for the benefit of the Company and not use or disclose to any
third party any trade secret, or other information, knowledge or data not
generally known to the public which Executive may have learned, discovered,
developed, conceived, originated, prepared or received during or as a result of
Executive’s employment by the Company or any Subsidiary or Affiliate with
respect to the operations, businesses, affairs, products, services, technology,
intellectual properties, Agents, customers, clients, pricing of products or
services, policies, procedures, accounts, personnel, concepts, format, style,
techniques or software of the Company or any Subsidiary or Affiliate of the
Company (“Proprietary Information”).  Executive agrees that Company’s
Proprietary Information includes, without limitation, the business or other
needs, requirements, preferences or other information relating to Agents and
customers of the Company or any Subsidiary or Affiliate of the Company,
acquisition targets of the Company or any Subsidiary or Affiliate of the Company
and all information or data collected by the Company with reference thereto. 
Executive agrees to comply with any and all procedures which the Company may
adopt from time to time to preserve the confidentiality of any trade secret or
other non-public proprietary, information, knowledge or data; that the absence
of any legend indicating the confidentiality of any materials will not give rise
to an inference that the contents thereof or information derived therefrom are
not confidential; that immediately following the termination of Executive’s
employment by the Company, Executive will return to Company all materials,
except for Executive’s personal items, provided to Executive by the Company
during the term hereof, all works created by Executive or others during the term
of Executive’s employment hereunder and all copies thereof; and that the Company
may, in its sole discretion, upon or after termination of Executive’s

 

4

--------------------------------------------------------------------------------


 

employment by the Company, notify Executive’s new employer, clients or other
parties that Executive has had access to certain trade secrets, information,
knowledge or data which Executive is under a continuing obligation not to use or
disclose.  Notwithstanding the foregoing, the limitations imposed on Executive
pursuant to this Section 4(a) shall not apply to Executive’s (i) compliance with
legal process or subpoena or (ii) statements in response to inquiry from a court
or regulatory body; provided, that Executive gives the Company reasonable prior
written notice of such process, subpoena or request.

 

(b)                           In order to protect the Proprietary Information,
Executive agrees that for a period of eighteen (18) months following the
expiration or termination of Executive’s employment hereunder, Executive will
not, directly or indirectly, for Executive’s own account or as a partner, joint
venturer, employee, agent, or consultant: (a) employ as an employee, engage as
an independent contrac­tor or agent or otherwise retain or solicit or seek to so
employ, engage, retain or solicit any person who, during any portion of the two
(2) years prior to the date of expiration or termination of Executive’s
employment was, directly or indirectly, employed as an employee, engaged as an
independent contractor or Agent or otherwise retained by the Company or any
Subsidiary or Affiliate of the Company; or (b) induce any person or entity
(except for individuals considered to be clerical or secretarial staff) to leave
his or her employ­ment with the Company, terminate an independent contractor or
Agent relationship with the Company or terminate or reduce any contractual
relationship with Company or any  Subsidiary or Affiliate of the Company or (c)
directly or indirectly induce or influence any Agent, customer, supplier, or
other person that has a business relationship with the Company or any Subsidiary
or Affiliate of the Company to discontinue or reduce the extent of such
relationship.  Notwithstanding the foregoing, the parties agree that Executive
shall not be deemed to have violated the provisions of this Section 4(b) in the
event that any Person of which Executive is a partner, joint venturer, employee,
agent or consultant takes any action that would otherwise violate the terms of
this Section 4(b), so long as such action is taken without the knowledge of
Executive and not with respect to any Person identified by Executive to the
Person taking such action.

 

(c)                                  All processes, improvements, formulations,
ideas, inventions, designs and discoveries, whether patentable or not
(collectively “Discoveries”) and all patents, copyrights, trademarks, and other
intangible rights (collectively “Intellectual Property Rights”) that may be
conceived or developed by Executive either alone or with others, during the term
of employment, whether or not conceived or developed during working hours, and
with respect to which any equipment, supplies, facilities, or trade secret
information of the Company or any Subsidiary or Affiliate of the Company was
used, or that related to the business of the Company or any Subsidiary or
Affiliate of the Company or to the Company’s or any Subsidiary’s or Affiliate’s
actual or demonstrably anticipated research and development, or that result from
any work performed by Executive for the Company, shall be the sole property of
the Company.  As provided in Section 2870 of the California Labor Code, the
requirement to assign inventions hereunder shall not apply to an invention that
Executive develops entirely on his own time without using the Company’s or any
Subsidiary’s or Affiliate’s equipment, supplies, facilities, or trade secret
information, except for those inventions that either (a) relate, at the time of
conception or reduction to practice of the invention to the Company’s or any
Subsidiary’s or Affiliate’s business, or actual or demonstrably anticipated
research or development of the Company or any Subsidiary or Affiliate of the
Company; or (b) result from any work performed by Executive for the Company or
any Subsidiary or Affiliate of the Company.  Executive shall take all action and
execute and deliver all agreements, assignments and other documents, including,
without limitation, all patent applications and assignments, requested by the
Company or any Subsidiary or Affiliate of the Company to establish the rights of
the Company or any Subsidiary or Affiliate of the Company under this
Section 4(c) and to vest in the Company or any Subsidiary or Affiliate of the
Company title to all Discoveries and Intellectual Property Rights which are the
property of the Company or any Subsidiary or Affiliate of the Company under this
Section 4(c).  Executive shall disclose to the Company all Discoveries and
Intellectual Property Rights conceived during the term of employment which
Executive believes meet the criteria set forth in

 

5

--------------------------------------------------------------------------------


 

California Labor Code Section 2870, whether or not the property of the Company
or any Subsidiary or Affiliate of the Company under the terms of the preceding
sentence, provided that such disclosure shall be received by the Company in
confidence to the extent it pertains to Discoveries and Intellectual Property
Rights which are not the property of the Company under this Section 4(c).

 

(d)                                 Because the breach or attempted or
threatened breach of this Section 4 may result in immediate and irreparable
injury to the Company for which the Company may not have an adequate remedy at
law, the Company shall be entitled, in addition to all other remedies, to a
decree of specific performance thereof and to a temporary and permanent
injunction enjoining such breach, without posting bond or furnishing similar
security.  The parties’ obligations under this Section 4 shall survive any
termination of Executive’s employment or this Agreement.

 

Section 5.                                          Acknowledgments By
Executive.

 

Executive understands that the restrictions contained in Section 4 herein may
limit the ability of Executive to earn a livelihood in a competing business, but
Executive nevertheless believes that Executive has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions which, in any
event (given the education, skills and ability of Executive), Executive does not
believe would prevent him from earning a livelihood

 

Section 6.                                          Tax Withholding.

 

The Company may withhold from any compensation or severance payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

Section 7.                                          Definitions.

 

“Affiliate” of any particular Person means (i) any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise, and (ii) if such Person is a partnership,
any partner thereof.

 

“Agent” means any Person which has received or is entitled to receive a
commission from the Company related to the sale or marketing of the Company’s
products or services.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) Executive’s conviction of, or plea of guilty or nolo
contendere to, a crime constituting a felony, (ii) gross misconduct by the
Executive that is materially inconsistent with the terms hereof, (iii) material
failure by the Executive to perform his duties, which nonperformance continues
after written notice thereof and a fifteen (15) day chance to cure, (iv) the
Executive’s material breach of this Agreement,  (v) habitual drug or alcohol use
which impairs the ability of Executive to perform his duties hereunder, or (vi)
Executive’s engaging in fraud, embezzlement or any other illegal conduct with
respect to the Company which acts are harmful to, either financially, or to the
business reputation of, the Company or (vii) breach of the fiduciary duty owed
by Executive to the Company or of any of its Subsidiaries or Affiliates.

 

“Disability” means a physical or mental infirmity which impairs Executive’s
ability to perform substantially his duties for a total period exceeding six (6)
months during the Employment Period or for a period of four (4) consecutive
months.  Disability shall be determined by a physician acceptable

 

6

--------------------------------------------------------------------------------


 

to both the Company and Executive, or, if the Company and Executive cannot agree
upon a physician within 15 days after the Company claims that Executive is
suffering from a Disability, by a physician selected by two physicians, one
designated by each of the Company and Executive.  Executive’s failure to submit
to any physical examination by any such physician after such physician has given
reasonable notice of time and place of such examination shall be conclusive
evidence of Executive’s inability to perform his duties hereunder.

 

“Good Reason” means, during the Employment Period and without Executive’s
consent:

 

(i)                                     a material diminution of Executive’s
title, reporting structure, position or responsibilities or

 

(ii)                                  a reduction in, or failure to pay,
Executive’s Annual Base Salary or any reduction in the benefits being  required
to be provided herein or any other material breach of this Agreement.

 

“Notice of Termination” means a written notice which indicates the Termination
Date, the specific termination provision in this Agreement relied upon, and the
facts and circumstances, if any, claimed to provide a basis for such
termination.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means any corporation or other entity of which the securities
having a majority of the ordinary voting power in electing the board of
directors are, at the time as of which any determination is being made, owned by
the Company either directly or through one or more Subsidiaries.

 

 Section 8.                                       Notices.

 

Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested) or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

If to Company:

 

WorldxChange Corp.

9775 Business Park Avenue

San Diego, California 92131

Attention: Chief Executive Officer

 

If to Executive:

 

3355 Blackburn #3301

Dallas, Texas 75204

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

7

--------------------------------------------------------------------------------


 

Section 9.                                          General Provisions.

 

(a)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

(b)                                 Complete Agreement.  This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

(c)                                  Counterparts.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

(d)                                 Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

 

(e)                                  Choice of Law.  This Agreement will be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

(f)                                    Remedies.  Except as provided in
Section 4(d) hereof, if any contest or dispute arises between the parties with
respect to this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in New York City in accordance with the rules and
procedures of the American Arbitration Association then in effect.  The decision
of the arbitrator shall be final and binding on both parties, and any court of
competent jurisdiction may enter judgment upon the award.  Each party shall pay
its own legal fees and expenses incurred in connection therewith.

 

(g)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
the Company and Executive.

 

(h)                                 Insurance.  The Company, at its discretion,
may apply for and procure in its own name and for its own benefit life and/or
disability insurance on Executive in any amount or amounts considered
available.  Executive agrees to cooperate in any medical or other examination,
supply any information, and to execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.  Executive hereby represents that he has no reason to believe
that his life is not insurable at rates now prevailing for healthy men of his
age.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first written above.

 

 

WORLDXCHANGE CORP.

 

 

 

By:

 

 

 

Name:

 

Its:

 

 

 

 

 

 

Kenneth L. Hilton

 

8

--------------------------------------------------------------------------------